Exhibit 10.5
APPENDIX B — SUBSCRIPTION AGREEMENT
CGM Account No.:                                         
                    Please check here if employed by Morgan
Stanley Smith Barney LLC or an affiliate
                    Please check here if employed by Citigroup
Global Markets Inc. or an affiliate
WARRINGTON FUND L.P.
(a New York limited partnership)
Subscription Agreement
Selling Agent:
                    Please check here if Morgan Stanley Smith
Barney LLC served as your selling agent
                    Please check here if Citigroup Global Markets
Inc. served as your selling agent

B-1



--------------------------------------------------------------------------------



 



Ceres Managed Futures LLC
55 East 59th Street — 10th Floor
New York, New York 10022
Re: Warrington Fund L.P.
Ladies and Gentlemen:
     1. Subscription for Units. I hereby irrevocably subscribe for the amount of
Units (and partial Units rounded to four decimal places) of Limited Partnership
Interest (“Units”) of Warrington Fund L.P. (the “Partnership”) as indicated on
page B-7 hereof. I understand that each Unit will be offered at Net Asset Value
per Unit on the date of sale. I understand that Citigroup Global Markets Inc., a
corporation organized under the laws of the State of New York (“CGM”), and
Morgan Stanley Smith Barney LLC, a limited liability company organized under the
laws of the State of Delaware (“MSSB”), act as selling agents for the
Partnership. I hereby authorize CGM to debit my brokerage account in the amount
of my subscription as described in the Private Placement Offering Memorandum and
Disclosure Document of the Partnership dated August 1, 2009, as amended or
supplemented from time to time (the “Memorandum”).
     I understand that all capitalized terms used in this subscription agreement
(the “Subscription Agreement”) that are not separately defined herein shall have
the respective meanings set forth in the Memorandum.
     I am aware that this subscription is not binding on the Partnership unless
and until it is accepted by Ceres Managed Futures LLC, a limited liability
company organized under the laws of the State of Delaware and the Partnership’s
general partner (the “General Partner”), which may reject this subscription in
whole or in part for any reason whatsoever. I understand that the General
Partner will advise me within five business days of receipt of my funds and this
Subscription Agreement if my subscription has been rejected. I further
understand that if this subscription is not accepted, the full amount of my
subscription will be promptly returned to me without deduction.
     2. Representations, Warranties and Covenants of Subscriber. As an
inducement to the General Partner on behalf of the Partnership to sell me the
Units for which I have subscribed I hereby represent, warrant and agree as
follows:
     (a) I am over 21 years old, am legally competent to execute this
Subscription Agreement and have received and reviewed the Memorandum and the
Partnership’s most recent monthly statement and annual report, if any, and
except as set forth in the Memorandum, no representations or warranties have
been made to me by the selling agent indicated by check-mark on the cover of
this Subscription Agreement (the “Selling Agent”), the Partnership, its General
Partner or their agents, with respect to the business of the Partnership, the
financial condition of the Partnership, the deductibility of any item for tax
purposes or the economic, tax, or any other aspects or consequences of a
purchase of a Unit, and I have not relied upon any information concerning the
offering, written or oral, other than that contained in the Memorandum or
provided by the General Partner (as the same may have been relayed to me by the
Selling Agent) at my request. In addition, I have been represented by such legal
and tax counsel and others selected by me as I have found it necessary to
consult concerning this transaction. I am in compliance with all federal and
state regulatory requirements applicable to this investment. With respect to the
tax aspects of my investment, I am relying upon the advice of my own personal
tax advisors and upon my own knowledge with respect thereto.

B-2



--------------------------------------------------------------------------------



 



     (b) I have carefully reviewed the various conflicts of interest set forth
in the Memorandum, including those arising from the fact that the General
Partner is indirectly owned by CGM, a selling agent and the commodity
broker/dealer for the Partnership, and is an affiliate of MSSB, a selling agent
for the Partnership.
     (c) I hereby acknowledge and agree to the terms of the Customer Agreement
between the Partnership and CGM and to the payment to CGM of the flat rate
brokerage fee as described in the Memorandum. I understand that lower brokerage
fees might be available, but that the General Partner will not negotiate with
CGM or any other broker to obtain such lower rates. I further understand that
MSSB will be compensated by a payment of a portion of the flat rate brokerage
fee received by CGM that is calculated based on the number of limited partners
in the Partnership that are customers of MSSB.
     (d) The Partnership has made available to me, prior to the date hereof, the
opportunity to ask questions of, and to receive answers from, the General
Partner and its representatives, concerning the terms and conditions of the
offering, and has afforded me access to obtain any information, documents,
financial statements, records and books (i) relating to the Partnership, its
business, the offering and an investment in the Partnership, and (ii) necessary
to verify the accuracy of any information, documents, financial statements,
records and books furnished in connection with the offering. All materials and
information requested by me, including any information requested to verify any
information furnished, have been made available and have been examined to my
satisfaction.
     (e) I understand that the Partnership offering has not been registered
under the Securities Act of 1933, as amended (the “Act”), or pursuant to the
provisions of the securities or other laws of certain jurisdictions, in reliance
on exemptions for private offerings contained in the Act and in the laws of
certain jurisdictions. I am fully aware of the restrictions on sale,
transferability and assignment of the Units as set forth in the limited
partnership agreement (the “Partnership Agreement”) of the Partnership as
amended from time to time, and that I must bear the economic risk of my
investment in the Partnership for an indefinite period of time because the
offering has not been registered under the Act. I understand that the Units
cannot be offered or sold unless they are subsequently registered under the Act
or an exemption from such registration is available, and that any transfer
requires the consent of the General Partner, who may determine not to permit any
specific transfer.
     (f) I represent that I am aware of the speculative nature of this
investment and of the high degree of risk involved, that I can bear the economic
risks of this investment and that I can afford a complete loss of my investment.
As evidence of the foregoing, I hereby represent to you that I: (i) have
sufficient liquid assets to pay the purchase price for my interest in the
Partnership; (ii) have adequate means of providing for my current needs and
possible personal contingencies and have no present need for liquidity of my
investment in the Partnership; (iii) have adequate net worth and sufficient
means to sustain a complete loss of my investment in the Partnership; (iv) am an
accredited investor as defined in Rule 501(a) of the Act, the terms of which are
set forth in Exhibit I to this Subscription Agreement by virtue of the
subparagraph indicated on page B-7; (v) have substantial experience in making
similar investments; (vi) have sufficient knowledge to be able to evaluate the
merits and risks of this investment; and (vii) have made the decision to invest
in the Partnership based on my own independent evaluation.
     (g) I will not transfer or assign this Subscription Agreement, or any of my
interest herein. I am acquiring my interest in the Partnership hereunder for my
own account and for investment purposes only and not with a view to or for the
transfer, assignment, resale or distribution thereof, in whole or in part. I
have no present plans to enter into any such contract, undertaking, agreement or
arrangement. I understand that, by making an investment in the Partnership, I
will be a limited partner. I understand that the General Partner may in its
absolute discretion require any limited partner to redeem all or part of his
Units, upon ten days’ notice to such limited partner.

B-3



--------------------------------------------------------------------------------



 



     (h) If I am not a citizen or resident of the United States for U.S. tax
purposes, I agree to pay or reimburse CGM, MSSB or the Partnership for any
taxes, including but not limited to withholding tax imposed with respect to my
Units.
     (i) I understand that as part of the Partnership’s responsibility for the
prevention of money laundering, CGM, MSSB or the General Partner may require a
detailed verification of identity and the source of payment. In the event of
delay or failure by me to produce any information required for verification
purposes, the General Partner may refuse to accept my application and
subscription funds relating thereto or may refuse to process a redemption
request until proper information has been provided.
     (j) I hereby represent and affirm that (i) I have a net worth alone or with
my spouse exceeding 10 times my investment; (ii) I have either alone or with my
professional advisor the capacity to protect my interests in connection with
this transaction or (iii) I am able to bear the economic risk of the investment.
     (k) I represent that the information contained herein is complete and
accurate as of the date hereof and may be relied upon by the General Partner. I
further represent that I will notify the General Partner immediately of any
adverse change in any such information which may occur prior to the acceptance
of my subscription and will promptly send the General Partner written
confirmation thereof.
     (l) If I am a collective investment vehicle, I am in compliance with all
applicable Federal regulatory requirements including the registration rules of
the Commodity Futures Trading Commission.
     (m) I understand that my subscription payment must be received by the
Partnership on or before the specified settlement date.
     3. Acceptance of Partnership Agreement and Power of Attorney. I hereby
apply to become a limited partner as of the date upon which the sale of my Units
becomes effective, and I hereby agree to each and every term of the Limited
Partnership Agreement as if my signature were subscribed thereto.
     (a) I hereby constitute and appoint the General Partner of the Partnership,
with full power of substitution, as my true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) a Partnership
Agreement of the Partnership substantially in the form included as an Appendix
to the Memorandum; (ii) all certificates and other instruments which the General
Partner of the Partnership shall deem appropriate to create, qualify, continue
or dissolve the Partnership as a limited partnership in the jurisdictions in
which the Partnership may be formed or conduct business; (iii) all agreements
amending or modifying the Partnership Agreement that may be appropriate to
reflect a change in any provision of the Partnership Agreement or the exercise
by any person of any right or rights thereunder not requiring my specific
consent, or requiring my consent if such consent has been given, and any other
change, interpretation or modification of the Partnership Agreement in
accordance with the terms thereof; (iv) such amendments, instruments and
documents which the General Partner deems appropriate under the laws of the
State of New York or any other state or jurisdiction to reflect any change,
amendment or modification of the Partnership Agreement of any kind referred to
in subparagraph (iii) hereof; (v) filings with agencies of any federal, state or
local governmental unit or of any jurisdiction which the General Partner shall
deem appropriate to carry out the business of the Partnership; and (vi) all
conveyances and other instruments which the General Partner shall deem
appropriate to effect the transfer of my Partnership interest pursuant to the
Partnership Agreement or of Partnership assets and to reflect the dissolution
and termination of the Partnership. The foregoing appointment (x) is a special
power of attorney coupled with an interest, is irrevocable and shall survive my
subsequent death, incapacity or disability and (y) shall survive the delivery of
an assignment by me of the whole or any portion of my interest, except that
where an assignee of the whole of such interest has been approved by the General
Partner for admission to the Partnership as a substituted Limited Partner, the
power of attorney shall survive the delivery of such assignment for the sole
purpose of enabling the General Partner to execute, acknowledge and file any
instrument necessary to effect such substitution.

B-4



--------------------------------------------------------------------------------



 



     (b) FOR INDIVIDUAL INVESTORS AND TRUSTEES EXECUTING THIS SUBSCRIPTION
AGREEMENT IN THE STATE OF NEW YORK. I acknowledge that the above constitution
and appointment of the General Partner of the Partnership as my true and lawful
attorney does not apply to individuals executing this Subscription Agreement in
the State of New York. Any such individual shall instead read and sign the New
York State Power of Attorney in Exhibit II to this Subscription Agreement and
have his or her signature thereto notarized.
     4. Indemnification. I hereby agree to indemnify and hold harmless the
Partnership, the Selling Agent, the General Partner and its affiliated persons
from any and all damages, losses, costs and expenses (including reasonable
attorneys’ fees) which they may incur by reason of any breach by me of the
covenants, warranties and representations contained in this Subscription
Agreement.
     5. Survival. All representations, warranties and covenants contained in
this Subscription Agreement and the indemnification contained in paragraph 4
shall survive (a) the acceptance of the subscription; (b) changes in the
transactions, documents and instruments described in the Memorandum that are not
material; and (c) the death or disability of the undersigned.
     6. Miscellaneous. This subscription is not revocable by me and constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and may not be amended orally. This Agreement shall be construed in
accordance with and be governed by the laws of the State of New York.
     7. Employee-Benefit Plans. By so indicating on page B-7 hereof, the
undersigned hereby represents and warrants whether or not the subscriber is a
“Benefit Plan Investor” within the meaning of U.S. Department of Labor
Regulation 29 C.F.R. § 2510.3-101, as amended by the Pension Protection Act of
2006 (the “Plan Assets Regulation”). Generally, a “Benefit Plan Investor” is any
plan or fund organized by an employer or employee organization subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or any plans subject to Section 4975 of the Internal Revenue Code of 1986 (the
“Code”) to provide retirement, deferred compensation, welfare or similar
benefits to employees or beneficiaries, including an entity described in Section
(g) of the Plan Assets Regulation, in which 25% or more of any class of equity
interests is owned by such plans and that is primarily engaged in the business
of investing capital. If the undersigned is investing with the assets of, or on
behalf of, an employee-benefit plan subject to ERISA, or plan subject to
Section 4975 of the Code (the “Plan”) (such undersigned, the “Fiduciary”) then
the Fiduciary further represents and agrees as follows with respect to the Plan:
          (a) Either (i) or (ii): (i) none of CGM, MSSB, the General Partner or
any of their employees, financial advisors or affiliates (A) manages any part of
the investment portfolio of the Plan, or (B) has an agreement or understanding,
written or unwritten, with the Fiduciary under which the Fiduciary regularly
receives information, recommendations or advice concerning investments which are
used as a primary basis for the Plan’s investment decisions and which are
individualized to the particular needs of the Plan.
          or (ii) The relationship between the Plan and CGM, MSSB, the General
Partner or any of their employees, financial advisors or affiliates comes within
(A) or (B) above with respect to only a portion of the Plan’s assets and the
investment in the Partnership is being made by the Fiduciary from a portion of
Plan assets with respect to which such relationship does not exist.
          (b) Although an account executive or a financial advisor of CGM or
MSSB may have suggested that the Fiduciary consider the investment in the
Partnership, the Fiduciary has studied the Memorandum and has made the
investment decision solely on the basis of the Memorandum and without reliance
on such suggestion.
          (c) The Plan is in compliance with all applicable Federal regulatory
requirements.

B-5



--------------------------------------------------------------------------------



 



          (d) The undersigned Fiduciary acknowledges that it is: (i) independent
of CGM, MSSB, the General Partner and all of their affiliates; (ii) capable of
making an independent decision regarding the investment of Plan assets;
(iii) knowledgeable with respect to the Plan in administrative matters and
funding matters related thereto, and (iv) able to make an informed decision
concerning participation in the Partnership.
          (e) The undersigned Fiduciary, if the Plan is an IRA or Keogh account
of which CGM or MSSB is the custodian, hereby directs said custodian as
custodian of the Plan to subscribe for the amount indicated on page B-7. In
addition, the Fiduciary represents and confirms that all of the information
contained in this Subscription Agreement and relating to the subscribing Plan is
complete and accurate.
Please complete this Subscription Agreement by filling in the blanks and
executing it on the following page.

B-6



--------------------------------------------------------------------------------



 



EXECUTION PAGE
I. For Client Use:

A.   Subscription Amount: I hereby subscribe for $                     (minimum
$25,000).   B.   Accreditation: I am an accredited investor under paragraph
                     of Exhibit I on page B-10.   C.   Benefit Plan Investor
Status: The subscriber is ___or is not ___a “Benefit Plan Investor” as defined
in paragraph 7 above.   D.   New York Individual Investor or Trustee Status [FOR
INDIVIDUAL INVESTORS ONLY]: Please select one of the following.       1. ___I am
an individual investor executing this Subscription Agreement in the State of New
York.

OR

    2. ___I am an individual trustee executing this Subscription Agreement in
the State of New York on behalf of a trust.

OR

    3. ___I am executing this Subscription Agreement outside of the State of New
York.       If you selected #1 or #2 above, please read and sign the New York
State Power of Attorney and have your signature notarized.   E.   1.
Representation: The foregoing statements are complete and accurate as of the
date hereof and may be relied upon by the General Partner. I further represent
that I will notify the General Partner immediately of any adverse change in any
such information and will promptly send the General Partner written confirmation
thereof.       2. Signature: If joint ownership, all parties must sign (if
fiduciary, partnership or corporation, indicate capacity of signatory
under signature line)

[Signature Page on Next Page]

B-7



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, I have executed this Subscription Agreement including
Power of Attorney as of the date below.

                                                Signature
      Signature

                          Title (if applicable)
      Title (if applicable)

   
 
  3. Date:           Date:        
 
     
 
         
 
   

F.   Please complete Registration Data on the next page.

II. Branch Manager Approval:
The General Partner’s acceptance is conditioned upon receiving an attestation
from a Citigroup Global Markets Inc. or Morgan Stanley Smith Barney LLC (as
indicated on the cover of this Subscription Agreement) Branch Manager as to the
following:
The Branch Manager has received all documents required to open this account and
acknowledges the suitability of this investment for the client. In recommending
the purchase of Units, the Branch Manager, on behalf of Citigroup Global Markets
Inc. or Morgan Stanley Smith Barney LLC has determined the suitability of the
subscriber and will maintain records containing the basis of the suitability
determination. Prior to executing the purchase of Units, the Branch Manager, on
behalf of Citigroup Global Markets Inc. or Morgan Stanley Smith Barney LLC has
informed the subscriber of facts relating to the liquidity and marketability of
the Units. If the account is a partnership or trust, the Branch Manager
acknowledges that he/she has reviewed the partnership or trust documents which
allow investments in limited partnerships whose principal business is in futures
trading, and that the anti-money laundering and know-your-customer documentation
for this subscriber is complete.
III. For General Partner’s Use:
ACCEPTED:
CERES MANAGED
FUTURES LLC

         
By:
       

Name:
 
 
   

Title:
 
 
   
 
 
 
   

B-8



--------------------------------------------------------------------------------



 



Registration Data

         
 
Name of Limited Partner
(Please Print)
(See Note 1 Below)
 
 
Name of Joint Limited Partner (if any)
(Please Print)
   
 
       
 
Residence Street Address
(See Note 2 Below)
 
 
Mail Address (if different than Residence Address)    
 
       
 
City     State     Zip Code
 
 
City     State     Zip Code    
 
       
 
Social Security or Federal Employer I.D. Number
       
 
       
 
  If Joint Ownership, check one:    
 
       
 
CGM Account Number
  / / Joint Tenants with right to
Survivorship (all parties must sign)    
 
       
Note 1: If subscriber is an ERISA
  / / Tenants in Common    
plan or account, please so indicate
       
(e.g.: “XYZ Co. Pension Plan,” “Dr.
       
A Keogh Account,” “Mr. B IRA Account”).
  / / Community Property    
 
       
 
  If Fiduciary or Corporation, check one:    
Note 2: The address given above must
       
be the residence address of the Limited
  / / Trust / / Partnership    
Partner. Post Office boxes and other
       
nominee addresses will not be accepted.
  / / Corporation    

B-9



--------------------------------------------------------------------------------



 



EXHIBIT I
     “Accredited investor” shall mean any person who comes within any of the
following categories, or who the issuer reasonably believes comes within any of
the following categories, at the time of the sale of the securities to that
person:
     (1) Any bank as defined in section 3(a)(2) of the Act; any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity or any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934;
insurance company as defined in section 2(13) of the Act; investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; Small Business Investment
Company licensed by the U.S. Small Business Administration under section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;
     (2) Any private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940;
     (3) Any organization described in Section 501(c)(3) of the Internal Revenue
Code, any corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the securities offered, with
total assets in excess of $5,000,000;
     (4) Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer or
general partner of a general partner of that issuer;
     (5) Any natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;
     (6) Any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
     (7) Any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and
     (8) Any entity in which all of the equity owners are accredited investors.

B-10



--------------------------------------------------------------------------------



 



EXHIBIT II
WARRINGTON FUND L.P.
(THE “PARTNERSHIP”)
SUPPLEMENTAL DOCUMENT
FOR
SUBSCRIPTIONS IN NEW YORK
MADE ON OR AFTER
SEPTEMBER 1, 2009
NEW YORK STATE LIMITED POWER OF ATTORNEY
[THIS DOCUMENT MUST BE NOTARIZED]
     The New York Legislature recently enacted changes to Title 15 of Article 5
of the New York State General Obligations Law which require this additional
document to be signed by certain subscribers to the Partnership. Subscribers who
are (i) natural persons investing for their own account or as trustee for the
benefit of a trust and (ii) executing this Subscription Agreement in the State
of New York on or after September 1, 2009 must complete the form below. The
limited power of attorney contained herein replaces the limited power of
attorney which appears in paragraph 3 of the Subscription Agreement. Terms not
defined shall retain the meaning given to them in the Subscription Agreement.
     (1) Subscriber section (to be completed by the Subscriber and notarized):
     I,                                         , hereby apply to become a
limited partner as of the date upon which the sale of my Units becomes
effective, and I hereby agree to each and every term of the Partnership
Agreement as if my signature were subscribed thereto. As principal, I hereby
constitute and appoint the General Partner of the Partnership, with full power
of substitution, as my agent and true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) the Partnership
Agreement substantially in the form included as an Appendix to the Memorandum;
(ii) all certificates and other instruments which the General Partner of the
Partnership shall deem appropriate to create, qualify, continue or dissolve the
Partnership as a limited partnership in the jurisdictions in which the
Partnership may be formed or conduct business; (iii) all agreements amending or
modifying the Partnership Agreement that may be appropriate to reflect a change
in any provision of the Partnership Agreement or the exercise by any person of
any right or rights thereunder not requiring my specific consent, or requiring
my consent if such consent has been given, and any other change, interpretation
or modification of the Partnership Agreement in accordance with the terms
thereof; (iv) such amendments, instruments and documents which the General
Partner deems appropriate under the laws of the State of New York or any other
state or jurisdiction to reflect any change, amendment or modification of the
Partnership Agreement of any kind referred to in subparagraph (iii) hereof;
(v) filings with agencies of any federal, state or local governmental unit or of
any jurisdiction which the General Partner shall deem appropriate to carry out
the business of the Partnership; and (vi) all conveyances and other instruments
which the General Partner shall deem appropriate to effect the transfer of my
Partnership interest pursuant to the Partnership Agreement or of Partnership
assets and to reflect the dissolution and termination of the Partnership. The
foregoing appointment (x) is

B-11



--------------------------------------------------------------------------------



 



a special power of attorney coupled with an interest, is irrevocable and shall
survive my subsequent death, incapacity or disability, (y) shall survive the
delivery of an assignment by me of the whole or any portion of my interest,
except that where an assignee of the whole of such interest has been approved by
the General Partner for admission to the Partnership as a substituted Limited
Partner, the power of attorney shall survive the delivery of such assignment for
the sole purpose of enabling the General Partner to execute, acknowledge and
file any instrument necessary to effect such substitution and (z) is not
intended to revoke or terminate any prior powers of attorney. I hereby represent
and warrant to the General Partner of the Partnership and any future lawful
substitution as agent thereby that, so long as I hold an interest in the
Partnership, I shall not enter into any subsequent power of attorney that has
the effect of revoking or terminating this power of attorney.
     In the event of a conflict between the provisions of this Power of Attorney
and the Partnership Agreement and/or the Subscription Agreement, the provisions
of this Power of Attorney shall control. If it is determined by a court of
competent jurisdiction that any provision of this Power of Attorney is invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this Power
of Attorney.
[Signature Page on Next Page]

B-12



--------------------------------------------------------------------------------



 



In Witness Whereof I have read the statutory cautionary legends beginning on the
next page and I have hereunto signed my name on
                                        , 20___.

                 
 
               
PRINCIPAL signs here: ==>
                           
 
               
STATE OF NEW YORK
    )          
 
    )   ss.:      
COUNTY OF                     
    )          

          On the                      day of                     , in the year
                      , before me, the undersigned, a Notary Public in and for
said state, personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the person or the entity upon behalf of which the person acted,
executed the instrument.

     
 
   
 
Notary Public
   

          (2) General Partner section (to be completed by the General Partner
and notarized):
           I,                                                                
  , as an Authorized Person and on behalf of the General Partner, have read the
foregoing Power of Attorney. The General Partner is the person identified
therein as agent for the principal named therein.
          The General Partner acknowledges its legal responsibilities.

                 
 
               
Agent signs here: ==>
                           
 
               
STATE OF NEW YORK
    )          
 
    )   ss.:      
COUNTY OF                     
    )          

          On the                      day of                     , in the year
                      , before me, the undersigned, a Notary Public in and for
said state, personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the person or the entity upon behalf of which the person acted,
executed the instrument.

     
 
   
 
Notary Public
   

B-13



--------------------------------------------------------------------------------



 



NEW YORK LIMITED POWER OF ATTORNEY
CAUTIONARY LEGENDS
          The following disclosure is required to be included verbatim in all
powers of attorney subject to Title 15 of Article 5 of the New York State
General Obligations Law:
CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As
the “principal,” you give the person whom you choose (your “agent”) authority to
spend your money and sell or dispose of your property during your lifetime
without telling you. You do not lose your authority to act even though you have
given your agent similar authority.
When your agent exercises this authority, he or she must act according to any
instructions you have provided or, where there are no specific instructions, in
your best interest. “Important Information for the Agent” at the end of this
document describes your agent’s responsibilities. Your agent can act on your
behalf only after signing the Power of Attorney before a notary public.
You can request information from your agent at any time. If you are revoking a
prior Power of Attorney by executing this Power of Attorney, you should provide
written notice of the revocation to your prior agent(s) and to the financial
institutions where your accounts are located.
You can revoke or terminate your Power of Attorney at any time for any reason as
long as you are of sound mind. If you are no longer of sound mind, a court can
remove an agent for acting improperly.
Your agent cannot make health care decisions for you. You may execute a “Health
Care Proxy” to do this.
The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15. This law is available at a law library, or
online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.
If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.
IMPORTANT INFORMATION FOR THE AGENT:
When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal. This relationship
imposes on you legal responsibilities

B-14



--------------------------------------------------------------------------------



 



that continue until you resign or the Power of Attorney is terminated or
revoked. You must:
(1) act according to any instructions from the principal, or, where there are no
instructions, in the principal’s best interest;
(2) avoid conflicts that would impair your ability to act in the principal’s
best interest;
(3) keep the principal’s property separate and distinct from any assets you own
or control, unless otherwise permitted by law;
(4) keep a record of all receipts, payments, and transactions conducted for the
principal; and
(5) disclose your identity as an agent whenever you act for the principal by
writing or printing the principal’s name and signing your own name as “agent” in
either of the following manner: (Principal’s Name) by (Your Signature) as Agent,
or (your signature) as Agent for (Principal’s Name).
You may not use the principal’s assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney. If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal’s best interest. You may resign by giving written
notice to the principal and to any co-agent, successor agent, monitor if one has
been named in this document, or to the principal’s guardian if one has been
appointed. If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.
Liability of agent:
The meaning of the authority given to you is defined in New York’s General
Obligations Law, Article 5, Title 15. If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.

B-15